UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-1975


SERWAH KANU, RN,

                Plaintiff - Appellant,

          v.

00204 GLC; SLEEPY HOLLOW; BEVERLEY HEALTH & REHABILITATION
SERVICES, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00726-CMH-IDD)


Submitted:   March 1, 2010                 Decided:   April 8, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Serwah Kanu, Appellant Pro Se. Scott William Kezman, KAUFMAN &
CANOLES, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Serwah   Kanu     appeals       the   district     court’s    order

granting Defendants’ motion pursuant to Fed. R. Civ. P. 12(c)

and     dismissing      Kanu’s    civil        action   alleging     intentional

infliction of emotional distress.                We have reviewed the record

and agree that Kanu’s complaint fails to state a claim for this

cause of action.          See Womack v. Eldridge, 215 Va. 338, 342

(1974).        Accordingly, we affirm the district court’s order of

dismissal.       Kanu v. 00204 GLC, No. 1:09-cv-00726-CMH-IDD (E.D.

Va. Aug. 14, 2009).           We dispense with oral argument because the

facts    and    legal   contentions    are      adequately   presented      in   the

materials      before   the    court   and     argument   would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                           2